Per Curiam.—
This is not an “ instrument of writing for the payment of money” within the meaning of the act, for two reasons. 1. It is not an agreement to pay a sum certain, and nothing appears of record by which the amount of the arrears oí interest can be ascertained. 2. It is not an agreement to pay money, but to “ settle” an unascertained amount of interest due on a mortgage. To “ settle” does not always mean a payment, or even a payment in money. It may consist of the mere striking of a balance where there may have been interest accounts, a compromise, composition, payment in goods or the procurement of a release. Nothing on this subject is left to us by the act, by way of inference, to help the plaintiff’s claim to have judgment.
Judgment set aside.